Exhibit 10.3
 
 
EMPLOYMENT AGREEMENT


 
EMPLOYMENT AGREEMENT, effective as of September 1, 2010, by and between Genesis
Fluid Solutions Holding, Inc., a Delaware corporation with offices
in  Colorado  (the “Company”), and John C Francis, an individual residing in
Henderson, Nevada (“Executive”).


WITNESSETH:
 
WHEREAS, subject to the terms and considerations hereinafter set forth, the
Company wishes to employ Executive in the position set forth herein and
Executive wishes to accept such employment.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
1.           EMPLOYMENT.
 
The Company hereby employs Executive and Executive hereby accepts such
employment, as Vice President, Corporate Development and Investor Relations of
the Company, subject to the terms and conditions set forth in this Agreement.
Executive shall also serve as Corporate Secretary and as such shall be entitled
to attend and prepare minutes of all meetings of the Board of Directors of the
Company.
 
2.           TERM OF EMPLOYMENT.
 
Subject to the provisions for termination provided herein, the parties hereto
agree that the Executive shall be employed as an “at will” employee.
 
3.           DUTIES.
 
Executive shall serve as Vice President, Corporate Development and Investor
Relations of the Company and shall properly perform such duties as may be
assigned to him from time to time by the Company’s Chief Executive Officer. For
as long as Executive shall remain an employee of the Company, Executive shall
devote attention and apply his best-efforts, energies and skills to the business
of the Company. There shall not be a “time requirement” for performing the
duties defined herein. Executive shall not engage in other business ventures
which are “competitive” to the business model of the Company. In the event the
Company changes business models causing a conflict of interest, Executive and
Company shall evaluate the specific situation and mutually determine the best
course of action to protect the Companies business interest. The primary
business model of the Company, at the signing of this agreement, is Energy
Efficiency. Executive hereby confirms that he has no competitive business
interest in this business sector.
 
4.           COMPENSATION OF EXECUTIVE.
 
4.1           BASE SALARY.  For all services rendered by Executive under this
Agreement, the Company shall pay Executive and Executive shall accept an initial
annual salary of Seventy Five Thousand Dollars ($75,000.00) Dollars (“Base
Salary”) to be payable in equal installments in accordance with Company
policy.  All amounts payable hereunder shall be subject to all applicable
withholding taxes.  The Company agrees to review Executive’s Base Salary on an
annual basis, or at such earlier times as performance may reasonably indicate a
“review and adjustment” is appropriate.
 
4.2           Executive shall be eligible to receive a bonus established by the
Compensation Committee of the Board of Directors for extraordinary performance.

 
 

--------------------------------------------------------------------------------

 

 
4.3           EQUITY COMPENSATION: As part of the incentive for signing this
employment contract, the Company hereby grants Executive the following warrants
(the “Warrants”), with the following primary terms and conditions, plus such
other terms and conditions as may be included in the Warrant, which shall be
mutually acceptable.
 
a) Each Warrant shall entitle the owner to purchase one share of common stock of
the Company for $1.00 per share for a period of ten years from the date of this
agreement.
 
b) Executive is hereby granted five Warrant Certificates, the first for 100,000
Warrants, the second for 150,000 Warrants and the remaining three for 250,000
Warrants each. Certificate one shall vest immediately upon signing this
Agreement. Certificate two shall vest on October 31, 2010. Certificate three
shall vest on the first annual anniversary of this Agreement, while Certificates
four and five shall vest on the second and third anniversary of this Agreement,
provided Executive is still an employee of the Company, unless said Warrants
have vested earlier per the “Early Vesting Criteria” contained herein. Executive
shall be entitled to divide each certificate into smaller unit sizes to reflect
ownership interest consistent with the Executives estate planning activities.
Executive shall be permitted to change the names on such Warrants if he deems it
desirable to do so.
 
c) The Warrants shall vest earlier than the time criteria listed in b) above
based upon the following “Early Vesting Criteria”.
 
i) All unvested Warrants shall automatically vest when the Company has revenue
of $12,500,000 total for any two consecutive quarters and the Company records a
pre-tax net profit for the two quarters.
 
ii) All unvested Warrants shall vest when the Executive “exercises” the Warrant
by converting the Warrant from a warrant to a share of common stock as specified
in the warrant document. The Company shall cooperate with Executive in
exercising any Warrants when, Executive gives notice of intent to exercise.
 
d) The Warrants and the underlying shares shall be registered in the first
registration statement which the Company files, provided legal counsel for the
Company determines that said Warrants and shares can be legally included.
 
4.4           EXPENSES.  For as long as Executive shall remain an employee of
the Company, the Company shall reimburse Executive for all reasonable and
necessary travel expenses and other disbursements incurred by Executive on
behalf of the Company in the performance of Executive’s duties hereunder,
consistent with the Company’s practice or written policy in effect with respect
to the reimbursement of expenses to senior executives of the Company.  Such
expenses shall be reimbursed upon presentation of paid receipts and/or original
invoices and such other information as shall be reasonably be required by the
Company. Executive shall adhere to all general Travel and Entertainment policies
as may be established by the Company from time-to-time.
 
4.5           BENEFITS.  For as long as Executive shall remain an employee of
the Company, Executive shall be entitled to participate in any pension or profit
sharing plan, stock purchase plan, stock option plan, group life insurance plan,
hospitalization insurance plan, and medical services plan and other similar
plans, and all other benefits now or hereafter existing, afforded to other
senior executives.
 
4.6           VACATION AND HOLIDAYS.  Executive shall be entitled to “reasonable
vacation” each year, consistent with the reasonable performance of Executive
duties, during which period his Base Salary shall be paid in full.  In addition,
Executive shall be entitled to all national holidays recognized by the Company.
Executive shall take his vacation at such time or times as Executive and the
Company shall determine is mutually convenient.

 
2

--------------------------------------------------------------------------------

 

 
4.7           Indemnification: The Company shall indemnify Executive for all
legal costs and judgments which may arise in conjunction with the sale of the
Genesis Fluid Solutions subsidiary of the Company.
 
5.           TERMINATION.
 
5.1           This Agreement shall immediately terminate upon written notice by
the Company to Executive without cause. It shall also terminate upon the death
or resignation of Executive. The only compensation due to Executive upon
termination is payment of unpaid salary, payment of valid unpaid expenses
incurred on behalf of the Company and the immediate vesting of the prorata share
of any warrants which are vesting between the previous vesting period and the
next scheduled vesting period. By way of example, if termination occurs on the
364th day of the first year, then 364/365 of the 250,000 warrants scheduled to
vest would immediately vest. If termination occurs on the 10th day of this first
year, then 10/60 of the 150,000 warrants scheduled to vest on October 31 would
immediately vest upon termination.
 
5.2           DISABILITY.  NONE


6.           CONFIDENTIAL INFORMATION.    Executive recognizes that he has and
will continue to have access to secret and confidential information regarding
the Company or any of its subsidiaries or affiliated companies, including but
not limited to information relating sales, strategies, customers, formulas,
processes, methods, or ideas, belonging to or relating to the business of the
Company or any of its subsidiaries or affiliated companies (the “Confidential
Information”). Executive acknowledges that such Confidential Information is of
great value to the Company, is the sole property of the Company, and has been
and will be acquired by him in confidence. In consideration of the obligations
undertaken by the  Company herein, Executive shall not at any time, during or
after his employment hereunder, reveal, divulge or make known to others or use
to the detriment of the Company, any such Confidential Information except as may
be required by law. Information which is generally available to the public shall
not be considered “Confidential”.  The provisions of this Section 6 shall
survive Executive’s termination of employment hereunder.
 
7.           COVENANTS AND RESTRICTIONS.
 
7.1           COMPETITION.  Executive recognizes that the services to be
performed by him hereunder are special, unique and extraordinary. The parties
confirm that it is reasonably necessary for the protection of the Company that
Executive agree, and accordingly, Executive does hereby agree that, except as
provided in Section 7.3 hereof, he shall not, directly or indirectly, at any
time during the Restricted Period within the Restricted Area (as such terms are
defined in Section 7.4 hereof), engage in any business  which is competitive
with the business of the Company or any of its subsidiaries or affiliated
companies, either on his own behalf or as an officer, director, partner,
principal, trustee, consultant, associate, employee, owner, agent, creditor,
independent contractor, co-venturer of any other business, firm, corporation,
partnership or other entity or in any other relationship or capacity.
 
7.2           SOLICITATION.  Executive hereby agrees that he will not, directly
or indirectly, for or on behalf of himself or any other business, firm,
corporation, partnership or other entity, at any time during the Restricted
Period (i) solicit on behalf of a competitor any past or present customer of the
Company or any of its subsidiaries or affiliated companies, or (ii) solicit,
employ or engage, or cause, encourage or authorize, directly or indirectly, to
be employed or engaged, for or on behalf of himself or any other business, firm,
corporation, partnership or other entity, any employee or agent of the Company
or any of its subsidiaries or affiliated companies.
 
7.3           EXCEPTIONS.  This Section 7 shall not be construed to prevent
Executive from owning, directly and indirectly, in the aggregate, an amount not
exceeding 2% of the issued and outstanding voting securities of any class of any
corporation whose voting capital stock is traded on a national securities
exchange or in the over-the-counter market.

 
3

--------------------------------------------------------------------------------

 

 
7.4           CERTAIN DEFINITIONS.  The term “Restricted Period” as used in this
Section 7, shall mean the period of Executive’s actual employment hereunder plus
twelve months after the date Executive is no longer employed by the Company. The
term “Restricted Area” as used in this Section 7 shall mean anywhere in the
world.
 
7.5           SURVIVAL.  The provisions of this Section 7 shall survive the
termination of Executive’s employment hereunder.
 
8.           REASONABLENESS OF COVENANTS.  Executive acknowledges that he has
carefully read and considered all the terms and conditions of this Agreement,
including the restraints imposed upon him pursuant to Sections 6 and 7 hereof.
Executive agrees that said restraints are necessary for the reasonable and
proper protection of the Company and its subsidiaries and affiliates, and that
each and every one of the restraints is reasonable in respect to subject matter,
length of time, geographic area and otherwise. Executive further acknowledges
that, in the event any provision of Sections 6 and 7 hereof shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
being extended over too great a time, too large a geographic area, too great a
range of activities or any other reason, such provision shall be deemed to be
modified to permit its enforcement to the maximum extent permitted by law.


9.           INSURANCE.                                The Company may, from
time to time, apply for, purchase and maintain, in its own name and at its own
expense, life, health, accident, disability or other insurance upon Executive in
any sum or sums that it may deem necessary to protect its interests, and
Executive agrees to aid and cooperate in all reasonable respects with the
Company in procuring any and all such insurance, including, without limitation,
submitting to the usual and customary medical examinations, and by filling out,
executing and delivering such applications and other instruments in writing as
may be reasonably required by an insurance company or companies to which an
application or applications for such insurance may be made by or for the
Company.  In order to induce the Company to enter into this Agreement, Executive
represents and warrants to the Company that to the best of his knowledge
Executive is insurable at standard (non-rated) premiums.
 
10.           MISCELLANEOUS.
 
10.1           ENFORCEMENT OF COVENANTS.  The parties hereto agree that
Executive is obligated under this Agreement to render personal services during
the Term of a special, unique, unusual, extraordinary and intellectual
character, thereby giving this Agreement peculiar value, and in the event of a
breach of any provision of this Agreement by Executive, the injury or imminent
injury to the value and goodwill of the Company’s business could not be
reasonably or adequately compensated in damages in an action at law. Executive
therefore agrees that the Company, in addition to any other remedies available
to it, shall be entitled to seek specific performance, preliminary and permanent
injunctive relief or any other equitable remedy against Executive, without the
posting of a bond, in the event of any breach or threatened breach by Executive
of any provision of this Agreement, including, but not limited to, the
provisions of Sections 6 and 7 hereof. Without limiting the generality of the
foregoing, if Executive breaches any provision of Sections 6 and 7 hereof, such
breach will entitle the Company to enjoin Executive from disclosing any
Confidential Information to any competing business, to enjoin such competing
business from receiving or using any Confidential Information, and/or to enjoin
Executive from rendering personal services to or in connection with such
competing business. The rights and remedies of the parties hereto are cumulative
and shall not be exclusive, and each party shall be entitled to pursue all legal
and equitable rights and remedies and to secure performance of the obligations
and duties of the other under this Agreement, and the enforcement of one or more
of such rights and remedies by a party shall in no way preclude such party from
pursuing, at the same time or subsequently, any and all other rights and
remedies available to it.

 
4

--------------------------------------------------------------------------------

 

 
10.2           SEVERABILITY.  The invalidity or partial invalidity of one or
more provisions of this Agreement shall not invalidate any other provision of
this Agreement. If any portion or provision of this Agreement shall to any
extent be declared illegal or unenforceable by a court of competent
jurisdiction, the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.
 
10.3           ASSIGNMENTS.  Neither Executive nor the Company may assign or
delegate any of their rights or duties under this Agreement without the express
written consent of the other, except the Company may transfer its rights and
duties in connection with a sale of all or substantially all of its assets or in
connection with any merger, consolidation or other similar business combination.
 
10.4           ENTIRE AGREEMENT; AMENDMENT.  This Agreement constitutes and
embodies the full and complete understanding and agreement of the parties with
respect to Executive’s employment by the Company, supersedes all prior
understandings and agreements, whether oral or written, between Executive and
the Company, and shall not be amended, modified or changed except by an
instrument in writing executed by Executive and by an expressly authorized
officer of the Company.
 
10.5           WAIVER.  No waiver of any provision hereof shall be effective
unless made in writing and signed by the waiving party. The failure of either
party to require the performance of any term or obligation of this Agreement, or
the waiver by either party of any breach of this Agreement, shall not prevent
any subsequent enforcement of such term or obligation or be deemed a waiver of
any subsequent breach.
 
10.6           BINDING EFFECT.  This Agreement shall inure to the benefit of, be
binding upon and enforceable against, the parties hereto and their respective
successors, heirs, beneficiaries and permitted assigns.
 
10.7           HEADINGS.  The headings contained in this Agreement are for
convenience of reference only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
10.8           NOTICES.  Any and all notices, requests, demands and other
communications required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered, sent by
registered or certified mail, return receipt requested, postage prepaid, or by
private overnight mail service (e.g., Federal Express) to the party at the
address set forth above or to such other address as either party may hereafter
give notice of in accordance with the provisions hereof. Notices shall be deemed
given on the sooner of the date actually received or the third business day
after sending.
 
10.9           GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the law of the State of Nevada, without giving effect to such
State’s conflicts of laws principles.
 
10.10           COUNTERPARTS.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.
 
10.11           CONSTRUCTION.  The language used in this Agreement is the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against either party.
 
(Signature page follows)

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date set forth above.



 
Genesis Fluid Solutions Holding, Inc.
         
By: /s/ Mary Losty
 
Name:  Mary Losty
 
Date Signed: August 31, 2010
 
Title: Director
         
EXECUTIVE
         
By: /s/ John C. Francis
 
John C. Francis
 
Date Signed: August 31, 2010











 
 
 
 
 
 
 

 











 
6

--------------------------------------------------------------------------------

 
